DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (PG Pub 20080024041).
Considering claim 17, Shibata (Figure 1) teaches an acoustic resonator, comprising: a resonating unit including a piezoelectric layer (22) and first (21) and second electrodes (23 + paragraph 0069) disposed on a lower side and an upper side of the piezoelectric layer, respectively; a substrate (19 + paragraph 0069) disposed on a lower side of the resonating unit; a support unit (14 + paragraph 0069) providing a cavity between the substrate and the resonating unit; a pillar (55 + paragraph 0070) disposed on a lower side of the intermediate metal layer in the cavity and connecting between the resonating unit and the substrate and an intermediate metal layer (24 + paragraph 0069) electrically connected to the second electrode and positioned on an upper side of the pillar.
Considering claim 18, Shibata (Figure 1) teaches wherein the intermediate metal layer (24 + paragraph 0069) is disposed on an upper surface of the second electrode (22 + paragraph 0069).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata (PG Pub 20080024041) and in view of Liu (PG Pub 20180219528).
Considering claim 19, Shibata teaches the acoustic resonator as described above.
However, Shibata does not teach a metal insertion layer in which at least a portion thereof is disposed between the intermediate metal layer and the pillar.
Liu (Figure 1C) teaches a metal insertion layer (28a + paragraph 0093) in which at least a portion thereof is disposed between the intermediate metal layer and the pillar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the resonating unit further comprises a first insertion layer disposed above the pillar into Shibata’s device for the benefit of improving the Q value of the device.
Allowable Subject Matter
Claims 1-16 are allowed.  Considering claim 1, the prior art teaches an acoustic resonator, comprising: a resonating unit including a piezoelectric layer and first and second electrodes disposed on a lower side and an upper side of the piezoelectric layer, respectively; an intermediate meta layer separated from the second electrode and disposed in the resonating unit such that at least a portion thereof is surrounded by the piezoelectric layer and the second electrode in combination with the rest of the applicant’s claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837